Peters, C. J.
The agreement set out in the declaration, demurred to by the defendant, is not champertous. It requires no suit in law or equity to be prosecuted as a litigation. There was no party to be sued. The United States may be petitioned, but not sued. There was really no defendant to oppose any claim. There was not even a court before which to prosecute claims. The Alabama Claims Commission was not a common law court in any sense.
The policy of the rule which inhibits champertous contracts does not apply to the present contract. Contracts of this kind do not have an}1- tendency to foment litigation, or to encourage unjust claims against the government. The United States held the amount of the award received from the British government as a trustee for its owners, and not only did not oppose any rightful claim, but invited owners to present their claims, in order to be able to make a proper distribution of such fund. But no judgment against the United States government could be enforced without its assent.
These views are in accordance with decisions in late cases in other courts, where the question has been on principle and authority much elaborated. The case of Manning v. Sprague, 148 Mass. 18, covers all the ground.
It is contended, however, that the contract in the Massachu*175setts case differs from the present one, because that contract was entered into after the act of Congress was passed constituting the Alabama Claims Court, and required a prosecution of the claim before that tribunal, whilst this contract was consummated before the creation of that tribunal. This criticism is founded on a clause of the contract in this case which provides that the plaintiff shall prosecute the defendant’s claim " before any of the courts of the United States, and, upon appeal to the United States Supreme Court, before that court, and before any officer or commission or convention specially organized to take cognizance of said claim,” &c., &c. We do not appreciate any difference whether the contract preceded or followed the act of Congress establishing the court or commission. The claim was to be prosecuted before any tribunal, already created or to be created, which might have jurisdiction of such claim. In no interpretation of the contract, could it be said that any suit, strictly involving litigation, was expected. Bachman v. Lawson, 109 U. S. 659.

Demurrer overruled.

Walton, Virgin, Libbey, Foster and Haskell, JJ., concurred.